PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the uncontested report of the referee.
By means of a conditional guilty plea for consent judgment, which was agreed to by The Florida Bar, respondent William J. Mullins, Jr., admitted that he had agreed to represent a client in a civil dispute and then failed to take timely steps to pursue the matter. The referee’s recommendations are set forth in the report as follows:
III. Recommendation as to Whether or Not the Respondent Should Be Found Guilty: I find that the respondent be found guilty of the following violations of the Code of Professional Responsibility: That William J. Mullins, has violated the following Disciplinary Rule, DR 6-101(A)(3) (neglect of a legal matter entrusted to him).
IV. Recommendation as to Disciplinary Measures to be Applied: I recommend that William J. Mullins be disciplined by a public reprimand to be published in the Southern Reporter, and pay all costs reasonably associated with this disciplinary proceeding. These costs to be paid within 30 days from the Order of the Supreme Court of Florida.
We approve the referee’s report. We hereby reprimand William J. Mullins, Jr., for professional misconduct. Judgment for costs in the amount of $586.52 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.